Citation Nr: 0933540	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision that, in 
pertinent part, denied service connection for a bilateral 
knee disability and a lumbar spine disability.  The Veteran 
timely appealed.

In August 2007, the Veteran testified during a hearing before 
RO personnel.

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, right knee 
patellofemoral pain syndrome had its onset in service.   

2.  A preponderance of the evidence is against a finding that 
the Veteran has a left knee disability related to active 
duty. 

3.  Resolving all doubt in the Veteran's favor, lumbar 
myositis had its onset in service.  


CONCLUSIONS OF LAW

1.  Right knee patellofemoral pain syndrome was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A left knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Lumbar myositis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through August 2006 and March 2009 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of any 
additional evidence submitted following the February 2009 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends, in essence, that service connection for 
a bilateral knee disability and for a lumbar spine disability 
is warranted on the basis that each of the disabilities had 
its onset in service.

While the Veteran is competent to offer statements of first-
hand knowledge that he experienced in-service knee pain and 
back pain, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of any current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Rather, when assessing the probative value of a medical 
opinion, the access to claims files and the thoroughness and 
detail of the opinion must be considered.  The opinion is 
considered probative if it is definitive and supported by 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Court has held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)



A.  Bilateral Knee Disability

Service treatment records reflect that the Veteran complained 
of right knee pain of one day's duration in November 2001.  
At that time he reported that the pain started when running 
and walking.  The right knee appeared normal on examination.  
Tenderness was noted along the lateral joint line.  There was 
full range of motion, and a negative drawer test.  The 
examiner provided medication for joint pain.  No knee 
disability was found.

On a post-deployment health assessment completed by the 
Veteran in March 2004, the Veteran reported that his health 
in general was good; that he did not develop any unresolved 
medical problems; and that he currently was not on a profile 
or light duty.  The Veteran did report having muscle aches 
during the deployment.

The Veteran underwent a VA examination in September 2006.  He 
reported noticing knee pain in service while jogging, and 
that he sought medical attention.  The Veteran reported 
having a profile for running.  He denied having physical 
therapy for a knee condition, and denied swelling or trauma 
to the knees.  He currently reported knee pain with prolonged 
standing or walking.  Examination revealed no limitation of 
flexion or extension.  Gridding test was positive.  X-rays 
were normal.  The diagnosis was bilateral knee 
chondromalacia.

In August 2007, the Veteran testified that he went to sick 
call once for knee pain, and that the problem began around 
December 2004.  The Veteran was told not to do physical 
training.  The Veteran also testified that he did not receive 
treatment for knee pain post-service.

During a May 2008 VA examination, the Veteran reported that 
his right knee was more painful; and that left knee pain was 
almost never present.  The Veteran did not recall a specific 
event in service, but remembered that he was unable to 
participate in physical training for one or two weeks.  The 
Veteran reported that the knee pain was intermittent, that it 
came and went about once or twice per week, and that it 
lasted from minutes to hours.  He denied locking or giving 
way of either knee.  Examination revealed neither tenderness 
nor swelling of each knee, and negative drawer test.  Range 
of motion was full.  The diagnosis was minimal patellofemoral 
pain syndrome of the right knee; no patellofemoral pain of 
the left knee was found.

The May 2008 examiner reviewed the claims file, including the 
service treatment records.  Notwithstanding an in-service 
"sick slip" noting knee pain without evaluation, the 
examiner found that there was not sufficient evidence 
reflecting an in-service event, injury, or disease.  Based on 
the evidence of record, the examiner opined that current 
right knee patellofemoral pain syndrome is not at least as 
likely as not due to the result of an in-service event, 
injury, or disease-including in-service treatment for knee 
pain.  No left knee disability was found on examination.

Here, the Veteran complained of right knee problems in 
service and currently has right knee patellofemoral syndrome.  
He claims that his right knee problems continued after 
service and there is no evidence of trauma to the right knee 
or other intervening cause for current right knee disability.  
Resolving all doubt in his favor, service connection for 
right knee patellofemoral syndrome is warranted.  .

While the Veteran claims that left knee disability began in 
service, there is no suggestion in the service treatment 
records that the Veteran exhibited left knee pathology in 
service.  Chondromalacia of the left knee was diagnosed 
following VA examination in September 2006, but examination 
revealed mostly normal findings.  Moreover, no left knee 
pathology was identified on the May 2008 VA examination.  The 
Board finds by a clear preponderance of the evidence that the 
Veteran does not have current left knee disability related to 
active duty.  The Veteran has considered the Veteran's 
testimony that left knee problems began in service and has 
continued since.  Without commenting on the credibility of 
this testimony, there simply is a lack of competent evidence 
of current left knee pathology and the Veteran is not able to 
diagnose the disability himself.  Hence, the evidence clearly 
weighs against a finding that the Veteran has a left knee 
disability that is related to active duty.  



B.  Lumbar Spine Disability

On a post-deployment health assessment completed by the 
Veteran in March 2004, the Veteran reported having back pain 
during the deployment; he did not report current back pain.

During a September 2006 VA examination, the Veteran reported 
noticing low back pain while jogging and while carrying heavy 
equipment on the field.  He was told to stop jogging, and he 
received a profile.  Examination revealed tenderness of the 
paravertebral lumbar.  There was full range of motion of the 
thoracolumbar spine.  The diagnosis was lumbar myositis.

In August 2007, the Veteran testified that his back started 
hurting during the same time period in which he had knee pain 
in service.  The Veteran also testified that he did not seek 
treatment for back pain post-service, and that he currently 
had back pain practically every day.

The report of a May 2008 VA examination reflects that the 
Veteran could not recall any specific incident of a traumatic 
event or specific lifting event, which could have caused his 
low back pain.  He indicated a belief that his back pain 
started since he carried tents, rucksacks, and other heavy 
objects for field activities in service.  The Veteran 
reported that he then was excused from physical training and 
exercises for a period of time.  He now complained of 
constant low back pain.  On examination, range of motion of 
the thoracolumbar spine was to 74 degrees on flexion; and to 
30 degrees on lateral bending and rotation.  There was 
tenderness to palpation at L4-S1.  X-rays revealed no lumbar 
spine abnormalities.  The diagnosis was low back pain 
complaint, without objective findings of low back disease.  
The examiner found no objective evidence of pain, and a lack 
of medical evidence of complaints and treatment of back pain 
in service.  Based on the evidence of record, the examiner 
opined that it is not likely that the claimed lumbar myositis 
is due to or result of an in-service event, injury, or 
disease-including treatment for back pain in service.

Here, the Veteran reported back pain in service and currently 
has lumbar myositis.  He claims that his back problems 
continued after service and there is no evidence of trauma to 
the back or other intervening cause for current back 
disability.  Resolving all doubt in his favor, service 
connection for lumbar myositis is warranted.  


ORDER

Service connection for right knee patellofemoral pain 
syndrome is allowed.  

Service connection for a left knee disability is denied.

Service connection for a lumbar myositis is allowed.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


